RENDERED: JANUARY 28, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0513-WC

CRYSTAL HILL                                                       APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-19-01306


FORD MOTOR COMPANY;
HONORABLE PETER J. NAAKE,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                              APPELLEES


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND JONES, JUDGES.

ACREE, JUDGE: Crystal Hill appeals the Workers’ Compensation Board’s April

9, 2021 opinion, affirming the Administrative Law Judge’s (ALJ) order denying

her workers’ compensation benefits. Finding no error, we affirm.
                                 BACKGROUND

             Hill is 32 years old and has a high school education with some college

credit. Her past work experience includes auto parts assembly, retail cashier, and

customer service. She began working for Ford in April 2018. During her time

there, she worked a wire loom job. In that position, she installed running boards

for 200 to 220 SUV frames per shift. Her job included bending and twisting to

place wires and pushpins, reaching overhead to place moon roof holes, and

pushing and pulling a grommet with 80-85 pounds of force. Hill’s work at Ford

led to her injury and, ultimately, to a final hearing to determine whether she was

entitled to workers’ compensation benefits.

             According to Hill’s testimony at the final hearing, on November 20,

2018, the wires Hill needed to perform her job were not properly heated which

would have made the looms more flexible, requiring her to exert more effort and

resulting in Hill’s injury. On that date, Hill was working with the loom when she

felt a pop at the base of her neck, and pain in her right arm and lower back. She

reported her complaints to Ford’s on-site medical office.

             At the hearing, medical and other records were admitted into evidence

regarding Ford’s medical treatment of Hill. Those records showed she complained

of right-sided neck pain and right-hand pain, but without specific incident. At that


                                         -2-
time, there was no reference to back pain. She was given Motrin and a cold

compress. Eventually, Hill began complaining of back pain and was sent for a

cervical CT scan. The CT scan showed “[n]on-compromising disc bulge C2/3 &

C3/4[.]” Pain medication and muscle relaxers were prescribed. She continued to

perform her job duties until September 2019 when she was placed on restrictions

of no twisting, bending, grasping, pushing, pulling, or lifting over ten pounds.

             Also admitted into evidence were depositions from two expert

witnesses after separate, independent medical evaluations of Hill. Hill’s doctor

found “her symptoms crescendoed over the process of repetitively manipulating

the materials which was made more difficult due to non-pliability resulting from

available heaters not being functional.” He assigned a 7% whole person

impairment. On the other hand, Ford’s doctor found Hill’s medical problems were

not related to a cumulative trauma; rather, she had a pre-existing condition of

degenerative disc disease and congenital spinal stenosis.

             An issue arose during the Hill’s live testimony before the ALJ.

During cross examination, counsel for Ford confronted Hill with her medical

records. According to the records, Hill received no treatment, and complained of

no pain, until December 20, 2018. Hill acknowledged she went to the on-site

medical staff on December 20, but insisted she also went on November 20, despite

the lack of medical or other documentation. She was even asked whether she


                                         -3-
might have been confused about the date, but she insisted the injury occurred on

November 20, 2018.

             Because Hill’s testimony conflicted with the documentary evidence,

Hill’s attorney asked to amend the date of injury stated on the Form 101 from

November 20 to December 20, 2018. Ultimately, the ALJ denied the request. The

ALJ found it inappropriate to change the date of injury at the final hearing but

advised Hill’s attorney that he still had time to file a new claim.

             After the close of evidence, the ALJ entered an opinion and order

dismissing Hill’s claims for failure to prove a work-related injury. The ALJ found

a lack of substantial evidence supporting Hill’s claim that she sustained a back

injury while performing her job duties. Additionally, the ALJ had doubts about

Hill’s credibility because she made inconsistent statements about how, and when,

the injury occurred.

             Unhappy with the outcome, Hill filed an appeal to the Workers’

Compensation Board. The Board affirmed the ALJ’s opinion and this appeal

followed.

                            STANDARD OF REVIEW

             Our review of an opinion of the Workers’ Compensation Board is

limited. We only reverse the Board’s opinion when “the Board has overlooked or

misconstrued controlling statutes or precedent, or committed an error in assessing


                                          -4-
the evidence so flagrant as to cause gross injustice.” W. Baptist Hosp. v. Kelly, 827

S.W.2d 685, 687-88 (Ky. 1992). In reviewing the Board’s opinion, we look to the

ALJ’s opinion. The ALJ’s findings of fact will not be disturbed if supported by

substantial evidence. Wolf Creek Collieries v. Crum, 673 S.W.2d 735 (Ky. App.

1984). And, the ALJ, as fact-finder, possesses the discretion to judge the

credibility of testimony and weight of evidence. Paramount Foods, Inc. v.

Burkhardt, 695 S.W.2d 418, 419 (Ky. 1985). Our review proceeds accordingly.

                                      ANALYSIS

                The ALJ, rather than the reviewing court, is the fact-finder. KRS1

342.285. Therefore, the ALJ has sole discretion to determine the weight,

credibility, quality, character, and substance of evidence and any inferences to be

drawn from the evidence. Paramount Foods, Inc., 695 S.W.2d at 419. The ALJ

has the discretion to choose whom and what to believe. Addington Res., Inc. v.

Perkins, 947 S.W.2d 421, 422 (Ky. App. 1997). The ALJ may reject any

testimony and believe or disbelieve various parts of the evidence, regardless of

whether it came from the same witness or the same adversary party’s total proof.

Caudill v. Maloney’s Disc. Stores, 560 S.W.2d 15, 16 (Ky. 1977).

                A party may identify to a reviewing court evidence which would

support a conclusion contrary to the ALJ’s decision, but such evidence can serve as


1
    Kentucky Revised Statutes.

                                           -5-
the basis for reversal only when there is a total absence of substantial evidence to

affirm it. McCloud v. Beth-Elkhorn Corp., 514 S.W.2d 46, 47 (Ky. 1974). “[A]n

ALJ may pick and choose among conflicting medical opinions and has the sole

authority to determine whom to believe.” Copar, Inc. v. Rogers, 127 S.W.3d 554,

561 (Ky. 2003) (citing Pruitt v. Bugg Brothers, 547 S.W.2d 123 (Ky. 1977)).

             Where the decision of the fact-finder is in opposition to the party with

the burden of proof, that party bears the additional burden on appeal of showing

that the evidence was so overwhelming it compelled a finding in his favor and that

no reasonable person could have failed to be persuaded by it. Mosely v. Ford

Motor Co., 968 S.W.2d 675, 678 (Ky. App. 1998). To be clear, evidence must be

so overwhelming that no reasonable person could reach the same conclusion as the

ALJ. Wolf Creek Collieries, 673 S.W.2d at 736.

             Hill argues the ALJ erred by: (1) not allowing her to amend the date

of her injury; and (2) failing to find that substantial evidence compelled a decision

in Hill’s favor. After review of the record, we are not persuaded by Hill’s

arguments.

             First, the ALJ did not commit legal error or abuse his discretion by

denying Hill’s motion to amend her Form 101 to conform to her testimony during

the hearing. Although Hill’s testimony and the form were consistent, both

conflicted with all other evidence of Hill’s claimed workplace injury. Apparently


                                         -6-
recognizing the inconsistency, Hill’s counsel, after questioning Hill and

immediately before closing his case, moved the ALJ to amend the form to conform

with the other proof, notwithstanding it would contradict Hill’s testimony.

              The ALJ ruled the motion untimely and denied it, stating:

              [T]here’s been plenty of time to get the records of – any
              records you wanted to file and I don’t see – you know, of
              course, we would have to reopen proof as to date of – any
              records you wanted . . . . [W]e would have to reopen
              proof as to date of – as to average weekly wage, all the
              other proof would have to be reconfigured to conform.

(Transcript of Hearing, Record (R.) at 245.) The ALJ then told Hill’s counsel,

“That said, you know, you still have time to file a new claim if there’s a different –

a different injury date . . . .” (Id.)

              We agree with the ALJ that the motion was untimely. Furthermore,

the motion bore on the presentation of evidence. The ALJ has broad discretion to

control the taking and presentation of proof in a workers’ compensation

proceeding. New Directions Housing Authority v. Walker, 149 S.W.3d 354 (Ky.

2004). Hill’s argument on this issue does not persuade this Court that the ALJ

erred.

              Second, Hill argues the ALJ’s findings “are not supported by

substantial evidence and a contrary conclusion is compelled.” (Appellant’s brief,

p. 7.) We disagree.




                                         -7-
             As previously stated, the ALJ has discretion regarding the credibility

of witnesses. Paramount Foods, Inc., 695 S.W.2d at 419. The ALJ noted several

inconsistences in Hill’s testimony. Thus, he did not find Hill credible. Hill failed

to prove a work-related injury occurred, in part, because she failed to prove when it

occurred.

             The ALJ also chose to rely on substantial evidence in the form of

expert testimony that her injuries were pre-existing, not cumulative. Even though

another doctor has a different opinion, it is not the function of this Court to re-

weigh evidence. Whittaker v. Rowland, 998 S.W.2d 479, 482 (Ky. 1999). That

function is the responsibility of the ALJ. Pruitt, 547 S.W.2d at 124.

             Although there was substantial evidence in Hill’s favor, we cannot say

she directed this Court to any evidence in the record that would compel a different

result than that supported by substantial evidence that countered her proof. The

ALJ provided a thorough summary of the medical opinions and articulated his

reasoning for the decision, all of which is supported by substantial evidence.

Therefore, we affirm the ALJ’s, and the Board’s opinion.

                                   CONCLUSION

             Based on the foregoing, we affirm the ALJ’s and Workers’

Compensation Board’s opinions and orders.




                                          -8-
           ALL CONCUR.

BRIEF FOR APPELLANT:      BRIEF FOR APPELLEE:

Ched Jennings             Joshua W. Davis
Louisville, Kentucky      Priscilla C. Page
                          Louisville, Kentucky




                         -9-